HOLMES, Judge.
This is a divorce case.
After an ore tenus hearing the trial court divorced the parties and specifically found the husband to be at “fault” in causing the breakdown of the marriage.
The trial court made awards of periodic alimony and child support to the wife. Additionally, a division of the marital property was effectuated. The husband, through able counsel, appeals, contending that the trial court erred in its awards to the wife and child. We affirm.
The issue presented is whether the trial judge abused his discretion in determining alimony, child support, and property division. These matters are within the sound discretion of the trial court, whose decision will not be disturbed unless plainly and palpably wrong. Phillips v. Phillips, 489 So.2d 592 (Ala.Civ.App.1986); Hilton v. *740Hilton, 385 So.2d 640 (Ala.Civ.App.1980); Harris v. Harris, 390 So.2d 293 (Ala.Civ.App.), writ quashed, 390 So.2d 294 (Ala.1980); Dismukes v. Dismukes, 376 So.2d 730 (Ala.Civ.App.1979); 7B Ala.Digest, Divorce, Key No. 235.
In view of the numerous decisions of this court and our supreme court on the issue of an abuse of discretion of the trial court in divorce cases, we perceive no prece-dential value in relating the not particularly unusual facts of the instant appeal. Except we do note the ample evidence that supports the trial court’s conclusion that the husband was at “fault” in causing the breakdown of the marriage.
Suffice it to say that we have reviewed the evidence presented, and while the awards are somewhat generous in light of the husband’s income, we clearly find no plain and palpable abuse of the discretion of the trial judge.
The judgment is due to be, and it is hereby, affirmed.
AFFIRMED.
BRADLEY, P.J., and INGRAM, J., concur.